                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     XIAODAN ZHU,                                         Case No. 19-cv-08028-SI
                                   8                     Plaintiff,
                                                                                              ORDER TO SHOW CAUSE
                                   9              v.
                                                                                              Re: Dkt. No. 1
                                  10     GARY GE, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On December 9, 2019, pro se plaintiff Xiaodan Zhu filed the above captioned action. Dkt.

                                  14   No. 1. Plaintiff’s complaint alleges this court has diversity jurisdiction because none of the plaintiffs

                                  15   live in the same state as any of the defendants and the amount of damages is more than $75,000.

                                  16   Dkt. No. 1 ⁋ 1. However, the caption of the complaint lists: (1) the plaintiff’s address as 5941

                                  17   California St., San Francisco, (2) defendant Gary Ge’s address as 1992 Bowers Ave. Santa Clara,

                                  18   California; and (3) defendant Yushan Duan’s phone number as a 408 area code – which is associated

                                  19   with San Jose, California. As such, it does not appear that this Court has diversity jurisdiction.

                                  20          Accordingly, plaintiff is ORDERED TO SHOW CAUSE in writing why this action

                                  21   should not be dismissed for lack of federal jurisdiction, by filing a brief on or before January

                                  22   10, 2020 concerning diversity jurisdiction.

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 12, 2019

                                  26                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  27                                                     United States District Judge
                                  28
